          Case 1:12-cr-00647-PKC Document 475 Filed 07/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
UNITED STATES OF AMERICA,

                                 Plaintiff,                              S2 12-cr-647 (PKC)

                -against-                                                 ORDER


MICHAEL LITTLE,

                                  Defendant.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

                In a letter to this Court dated June 29, 2020, Michael Little, who is in the custody

of the Bureau of Prisons, seeks the return of his passport and the permission to depart to the

United Kingdom for his daughter’s wedding. Little’s expected release date is July 14, 2020 at

which point he will commence a term of one-year supervised release. He expects to live in the

Eastern District of New York and expects to be supervised in that District.

                Because he is not a U.S. citizen, an immigration detainer likely has been lodged

against him and he likely will be taken into Immigration and Customs Enforcement custody for

removal to the United Kingdom. Little asserts that this Court told him at the time of sentencing

that he would be permitted to serve his term of supervised release in the United Kingdom. Not

so. The Court explained that it has “nothing to do with” the collateral immigration consequences

of his sentence and that the one-year term of supervised release would not foreclose his removal

or deportation. (Nov. 20, 2018, Tr. 75.) If he were removed by immigration authorities, his term

of supervised release would not expire but would continue even if he were in the United

Kingdom. If he wishes to expedite the process of removal, he should take the matter up with

immigration authorities.
         Case 1:12-cr-00647-PKC Document 475 Filed 07/01/20 Page 2 of 2



               Little’s application for an Order from this Court allowing the return of his

passport and, presumably, a judicial suspension of any detainer lodged by immigration

authorities so that he can travel to an airport and board a plane to the United Kingdom to attend

his daughter’s wedding with the implicit understanding that he would not (or could not lawfully)

return to the United States is DENIED.



               SO ORDERED.




Dated: New York, New York
       July 1, 2020




-2-
